Nos. 04-99-00752-CR through 04-99-00758-CR 
Stacey CHAYFUL,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court Nos. 98-CR-2406, 98-CR-2407, 98-CR-3148
98-CR-3149, 98-CR-3150, 98-CR-3151, 98-CR-3152
Honorable Raymond Angelini, Judge Presiding
PER CURIAM

Sitting:		Alma L. López, Justice

		Catherine Stone, Justice

		Paul W. Green, Justice

Delivered and Filed:	October 27, 1999


APPEALS DISMISSED
	On September 8, 1999, appellant was convicted of robbery and aggravated robbery in seven
cases and filed notices of appeal. Appellant has filed motions to dismiss these appeals by withdrawing
his notices of appeal.  The motions are granted and these appeals are dismissed.  See Tex. R. App. P.
42.2(a).

							PER CURIAM

DO NOT PUBLISH